DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1, 4, and 18 are objected to.
Claims 1-20 are rejected.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites "Carica papaya (papaya) fruit extract, Psidium guajava fruit extract," which is a typographical error that should read "Carica papaya (papaya) fruit extract, and Psidium guajava fruit extract" in order to properly denote the final compound/extract of the list.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The claim recites "0.1 to 5% by weight of Chondrus crispus extract, 0.1 to 5% w/w of a combination of Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit," which is a typographical error that should read "0.1 to 5% by weight of Chondrus crispus extract, and 0.1 to 5% w/w of a combination of Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit" in order to properly denote the final compound/extract/extract mixture of the list.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  The claim recites "the Saxifraga sarmentosa, is a hydroglycolic extract," which is a typographical error that should read "the Saxifraga sarmentosa extract is a hydroglycolic extract."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "0.1 to 5% by weight of undecylenoyl phenylalanine" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant may overcome this rejection by amending the claim to read “further comprising 0.1 to 5% by weight of undecylenoyl phenylalanine.”
Claim 17 recites the limitation "Psidium guajava fruit" (line 4).  There is insufficient antecedent basis for this limitation in the claim. Claim 14, from which claim 17 depends, recites “Psidium guajava fruit extract,” not the fruit.
Claim Interpretation
As discussed above, the limitation "Psidium guajava fruit" of claim 17 is indefinite due to insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation will be interpreted to mean “Psidium guajava fruit extract,” as required by claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 6-7, 9-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki et al. (DOI: 10.1046/j.1365-2133.2002.04834.x, published 2002), hereinafter Hakozaki, Kulesza (U.S. Patent Publication No. 20140377200, published 2014), hereinafter Kulesza, Shepherd (U.S. Patent No. 7,226,583 B2, published 2007), hereinafter Shepherd, Cha et al. (DOI: 10.1111/j.1346-8138.2010.00983.x, published 2010), hereinafter Cha, Cebrian Puche et al. (U.S. Patent Publication No. 20100247587, published 2010), hereinafter Cebrian Puche, Kardono et al. (ISSN: 1693-1831, published 2013), hereinafter Kardono, and Puspaningtyas (DOI: 10.3329/icpj.v1i5.10280, published 2012), hereinafter Puspaningtyas, as evidenced by Narayanaswamy et al. (DOI: 10.22159/ajpcr.2018.v11i11.27843, published 2018), hereinafter Narayanaswamy.

	Regarding claim 1, Hakozaki discloses that daily topical use of a moisturizer containing 5% niacinamide significantly improved hyperpigmentation compared to a vehicle moisturizer without niacinamide (Fig. 4, page 25). Hakozaki also discloses that daily use of a moisturizer containing niacinamide and sunscreen improved hyperpigmentation more quickly than just the use of sunscreen of a vehicle control (Fig. 7, page 28). Hakozaki does not teach a method wherein the composition further comprises phytic acid, Rosmarinus officinalis leaf extract, Chondrus crispus extract, Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit extract.
	However, Kulesza discloses compositions comprising phytic acid that reduce melanin levels in skin (abstract). Kulesza shows that phytic acid may reduce melanin by about 20% (Fig. 1, page 2). Kulesza does not teach a method wherein the composition further comprises Rosmarinus officinalis leaf extract, Chondrus crispus extract, Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit extract.
	However, Shepherd teaches a cosmetic composition for lightening or brightening the skin (abstract) wherein the lightening or brightening agent may be rosemary extract (claim 8). Shepherd does not teach a method wherein the composition further comprises Chondrus crispus extract, Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit extract.
	However, Cha teaches that there are many skin whitening agents found in marine algae (abstract). Cha found that a Chondrus crispus extract inhibited tyrosinase activity by 12.81% at 20   ⃘C (Table 1, page 357). Cha notes that "Tyrosinase inhibitors may be clinically useful for the treatment of some dermatological diseases associated with melanin hyperpigmentation and important in cosmetics for depigmentation" (page 354). Cha does not teach a method wherein the composition further comprises Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit extract.
	However, Cebrian Puche teaches cosmetic compositions wherein a whitening or depigmenting agent may be Saxifraga sarmentosa extract (claim 27). Cebrian Puche does not teach a method wherein the composition further comprises Carica papaya (papaya) fruit extract and Psidium guajava fruit extract.
	However, Kardono teaches that Carica papaya L. fruit extract may be used as a tyrosinase inhibitor. Papaya extract inhibited tyrosinase activity by 36.80% (Table 2, page 194). Kardono also developed several cosmetic compositions comprising 2% papaya extract (Formulas L2 and L3, Table 4, page 194). Formula L3 was identified as the most promising skin-whitening formulation and "is promising for further study and development" due to its high antioxidant activity and shelf stability (page 194). Kardono does not teach a method wherein the composition further comprises Psidium guajava fruit extract.
	However, Puspaningtyas teaches that "Tyrosinase is one of the most important enzymes in melanin biosynthesis. Inhibition of tyrosinase activity will cause a decrease in melanin production" (abstract). Puspaningtyas teaches that Psidium guajava extract is able to inhibit tyrosinase at various concentration (Fig. 4 and Fig. 5, page 96). Additionally, Psidium guajava extract showed a higher effect on tyrosinase activity than ascorbic acid, a known tyrosinase inhibitor and skin whitening agent (abstract).
	The combination of active ingredients disclosed in Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas is construed to be combining equivalents known for the same purpose. The compounds/extracts required by claim 1 are known to be either whitening/lightening agents, or tyrosinase inhibitors. As discussed above, Puspaningtyas teaches that “Inhibition of tyrosinase activity will case a decrease in melanin production” (abstract), which suggests that tyrosinase inhibitors would be useful in reducing skin pigmentation. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06 for details. The combination of compounds/extracts required by claim 1 is prima facie obvious because they are all recognized in the art as useful for the same purpose. Furthermore, Hakozaki teaches the daily topical application of a moisturizer containing 5% niacinamide (Human clinical study I, page 22), Kulesza teaches a composition for “promoting a reduction in skin pigmentation” (claim 1) and that the composition may be applied topically to the skin (paragraph [0016]), Shepherd teaches “[c]osmetic compositions intended for topical application to the skin for lightening and/or brightening the skin” (abstract), Cebrian Puche teaches “cosmetic or pharmaceutical compositions… [that] can be used in different types of formulations for topical or transdermal application” (paragraph [0065]), and Kardono teaches a skin lightening lotion (abstract). Because these references teach the topical administration of their respective compositions for their art-recognized purpose (reducing skin pigmentation), the topical administration of the obvious combination to reduce skin pigmentation is also rendered obvious.

	Regarding claim 6, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 6 requires that the topical application of the composition reduces the overall melanin level of skin.
	As discussed above for claim 1, Hakozaki teaches that daily use of a moisturizer comprising 5% niacinamide significantly improved hyperpigmentation of the skin compared to a vehicle moisturizer without niacinamide (Fig. 4, page 25). The patient population had “slight to moderate senile lentigines, melasma, or freckles” (page 22), all of which are types of skin hyperpigmentation associated with a buildup of melanin. Because the application of niacinamide reduced the hyperpigmentation, it is construed to have reduced the melanin level of the skin.
	As discussed above for claim 1, Kulesza discloses a skin lightening composition comprising phytic acid. Kulesza further teaches that phytic acid may reduce melanin levels by about 20% (Fig. 1, page 2). As such, the composition of Kulesza is reduces melanin levels in the skin.
	As discussed above for claim 1, Shepherd teaches a cosmetic composition for lightening or brightening the skin (abstract) wherein the lightening or brightening agent may be rosemary extract (claim 8). Shepherd also discloses that “In accordance with the present invention, there are provided cosmetic composition for the lightening and/or whitening of the skin by inhibiting the formation of melanin” (col. 2, lines 3-5). Because rosemary extract is listed as a lightening or brightening agent, it is construed to inhibit the formation of melanin, and therefore reduce the overall melanin level of the skin.
	As discussed above for claim 1, Cha teaches that Chondrus crispus extract inhibited tyrosinase activity by 12.81% at 20   ⃘C (Table 1, page 357). Cha notes that "Tyrosinase inhibitors may be clinically useful for the treatment of some dermatological diseases associated with melanin hyperpigmentation and important in cosmetics for depigmentation" (page 354). As such, Chondrus crispus is construed to be a tyrosinase inhibitor that will treat dermatological diseases associated with melanin hyperpigmentation and aid in depigmentation through the reduction of the melanin level of the skin.
	As discussed above for claim 1, Cebrian Puche teaches cosmetic compositions wherein the whitening or depigmenting agent may be Saxifraga sarmentosa extract (claim 27). Cebrian Puche teaches that “Dysfunctions in the melanin production mechanism… induce hyperpigmentation and the occurrence of brown spots” (paragraph [0003]). Because Saxifraga sarmentosa extract is listed as a whitening or depigmenting agent, it is construed to reduce hyperpigmentation through the reduction of the melanin level of the skin.
	As discussed above for claim 1, Kardono teaches that Carica papaya L. fruit extract may be used as a tyrosinase inhibitor (Table 2, page 194) and showed the use of the extract in a skin lightening lotion (Tables 3 and 4, page 194). Although Kardono does not discuss the role of melanin in skin pigmentation, due to the fact that "Tyrosinase inhibitors may be clinically useful for the treatment of some dermatological diseases associated with melanin hyperpigmentation and important in cosmetics for depigmentation" (Cha, page 354), Carica papaya L. fruit extract is construed to lighten the skin through the inhibition of tyrosinase and therefore reduction of the overall melanin level of the skin.
	As discussed above for claim 1, Puspaningtyas teaches that Psidium guajava extract is able to inhibit tyrosinase (Fig. 4 and Fig. 5, page 96) and that “Tyrosinase is one of the most important enzymes in melanin biosynthesis. Inhibition of tyrosinase activity will cause a decrease in melanin production” (abstract). Because Psidium guajava extract is a tyrosinase inhibitor that reduces melanin production, it is construed to reduce the melanin level of the skin.
	Because the compounds/extracts taught by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas reduce the melanin level of the skin, it is prima facie obvious that a composition comprising these compounds/extracts would also reduce the melanin level of the skin. Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, the method wherein the topical application reduces the overall melanin level of skin is also rendered obvious.

	Regarding claim 7, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 7 requires that topical application of the composition reduces the overall melanin level of skin by at least 5%.
	As discussed above for claim 1, Kulesza discloses a skin lightening composition comprising phytic acid. Kulesza further teaches that phytic acid may reduce melanin levels by about 20% (Fig. 1, page 2). As such, the composition of Kulesza is reduces melanin levels in the skin by at least 5%.
	Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1 and Kulesza teaches a composition that reduces the overall melanin level of the skin by at least 5%, it is prima facie obvious that a composition comprising the compounds/extracts required by claim 7 would also reduce melanin levels in the skin by at least 5%. Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, the method wherein the topical application reduces the overall melanin level of skin by at least 5% is also rendered obvious.

	Regarding claim 9, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 9 requires that the skin is of a person with a brown or black complexion.
	Kulesza teaches skin lightening composition comprising phytic acid wherein several formulations were applied to subjects that were “self described as having either Caucasian or black skin” (Example 3, paragraph [0050]). As such, the composition of Kulesza is construed to be applicable to the skin of a person with a brown or black complexion.
	Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas do not disclose which complexion(s) their compositions/extracts are applicable to, while Hakozaki discloses that the compositions were applied to women of Japanese descent (Human clinical studies I and II, page 22).
	Because Kulesza discloses that the composition is applicable to the skin of a person with a black complexion, it is prima facie obvious that a composition comprising phytic acid is applicable to the skin of a person with a black complexion. Furthermore, while Shepherd, Cha, Cebrian Puche, Kardono, Puspaningtyas, and Kulesza either do not disclose the complexion(s) to which they are applicable, or specify a patient population that does not have a brown or black complexion, applying these compositions/extracts to skin with different baseline levels of melanin is obvious to try. If a composition reduces pigmentation in the skin of people with one complexion, there is an expectation of success that the composition will also reduce pigmentation in the skin of people with a different complexion. Because the method of claim 1 is rendered obvious by the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, and it is obvious that the composition could be applied to the skin of people with a brown or black complexion, the method of claim 9 is also obvious.

Regarding claim 10, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 10 requires that the skin is of a person with a black complexion.
	As discussed above for claim 9, Kulesza teaches skin lightening composition comprising phytic acid wherein several formulations were applied to subjects that were “self described as having either Caucasian or black skin” (Example 3, paragraph [0050]). As such, the composition of Kulesza is construed to be applicable to the skin of a person with a brown or black complexion.
	As discussed above for claim 9, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas do not disclose which complexion(s) their compositions/extracts are applicable to, while Hakozaki discloses that the compositions were applied to women of Japanese descent (Human clinical studies I and II, page 22).
Because Kulesza discloses that the composition is applicable to the skin of a person with a black complexion, it is prima facie obvious that a composition comprising phytic acid is applicable to the skin of a person with a black complexion. Furthermore, while Shepherd, Cha, Cebrian Puche, Kardono, Puspaningtyas, and Kulesza either do not disclose the complexion(s) to which they are applicable, or specify a patient population that does not have a black complexion, applying these compositions/extracts to skin with different baseline levels of melanin is obvious to try. If a composition reduces pigmentation in the skin of people with one complexion, there is an expectation of success that the composition will also reduce pigmentation in the skin of people with a different complexion.

	Regarding claim 11, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 11 requires that the topical application of the composition inhibits tyrosinase and/or Peroxisome Proliferator-Activated Receptor Gamma (PPAR-y) activity of the skin.
	Kulesza discloses compositions comprising phytic acid that reduce melanin levels in skin (abstract). As evidenced by Narayanaswamy, “Recently, phytic acid has been reported to inhibit the enzymes such as… tyrosinase” (page 43). Because phytic acid is a tyrosinase inhibitor, the composition of Kulesza is construed to inhibit tyrosinase.
	Shepherd teaches a cosmetic composition for lightening or brightening the skin (abstract) wherein the lightening or brightening agent may be rosemary extract (claim 8). As evidenced by Chiocchio, a Rosmarinus officinalis extract inhibited tyrosinase by 19% (Table 1, page 501). This extract was made from the aerial parts of the plant, which includes structures that are above the soil, such as the leaves and stem (Table 1, page 501). Because Rosmarinus officinalis leaf extract is a tyrosinase inhibitor, the composition of Shepherd is construed to inhibit tyrosinase.
	Cha teaches that a Chondrus crispus extract inhibited tyrosinase by 12.81% at 20   ⃘C (Table 1, page 357) and that “Tyrosinase inhibitors may be clinically useful for the treatment of some dermatological diseases associated with melanin hyperpigmentation and important in cosmetics for depigmentation” (page 354). Because Chondrus crispus extract is a tyrosinase inhibitor, a composition comprising the extract will also inhibit tyrosinase. 
	Kardono teaches that Carica papaya L. fruit extract inhibits tyrosinase activity (Table 2, page 194). Because Carica papaya fruit extract is a tyrosinase inhibitor, a composition comprising the extract will also inhibit tyrosinase.
	Puspaningtyas teaches that Psidium guajava extract inhibits tyrosinase (Fig. 4 and Fig. 5, page 96). Because Psidium guajava extract in a tyrosinase inhibitor, a composition comprising the extract will also inhibit tyrosinase.
	Because the method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas and many of the compounds/extracts found in the composition are known tyrosinase inhibitors, it prima facie obvious that a composition comprising these compounds/extracts would inhibit tyrosinase. Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, they also render obvious a method wherein topical application of the composition inhibits tyrosinase.

	Regarding claim 14, as discussed above for claim 1, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious a method of reducing dark spots, age spots, and/or unwanted pigmentation of skin, the method comprising topically applying a skin care composition to dark spots, age spots, and/or unwanted pigmentation of skin, the composition comprising an effective amount of niacinamide, phytic acid, Rosmarinus officinalis leaf extract,
Chondrus crispus extract, Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, Psidium guajava fruit extract. Because these references render obvious a method of using this composition, they also render obvious the composition.

2.	Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claim 1 above, and further in view of Kawato et al. (WIPO Publication No. WO98/19665, published 1998), hereinafter Kawato.

	Regarding claim 2, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 2 requires that the composition further comprises sodium sulfite and sodium metabisulfite. Neither Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, nor Puspaningtyas teaches a composition comprising sodium sulfite or sodium metabisulfite.
	However, Kawato teaches a skin lightening composition comprising at least one water-soluble reducing agent, wherein the reducing agent may be sodium sulfite or sodium metabisulfite (claim 1). The reducing agent may be present in an amount from about 0.1% to about 5% by weight (claim 2). Kawato also discloses that "It has been discovered that the water-soluble reducing agent selected from the group consisting of sodium sulfite, potassium sulfite, ammonium sulfite, sodium hydrogen sulfite, potassium hydrogen sulfite, ammonium hydrogen sulfite, sodium metabisulfite, potassium metabisulfite, formic acid and oxalic acid, and mixtures thereof lightens mammalian skin" (page 2, lines 11-14).
	"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06 for details. Because sodium sulfite and sodium metabisulfite and known skin lighteners, it is prima facie obvious to combine them with the skim lightening composition of the method of claim 1. Furthermore, because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, the topical application of a composition further comprising sodium sulfite and sodium metabisulfite is also rendered obvious due to the teachings of Kawato.

	Regarding claim 3, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, Puspaningtyas, and Kawato renders obvious the method of claim 2. Claim 3 requires that the composition comprise an effective amount of sodium sulfite and sodium metabisulfite to reduce dark spots, age spots, and/or unwanted pigmentation of skin.
	As discussed above for claim 2, Kawato discloses that sodium sulfite and sodium metabisulfite are reducing agents that lighten mammalian skin (page 2, lines 11-14), and that they may be present in a skin lightening composition in an amount from about 0.1% to about 5% by weight (claim 2). This range is construed to represent an amount that is sufficient to lighten the skin, which is the intended purpose of the Kawato composition (“skin lightening cosmetic composition,” abstract). As such, Kawato inherently discloses an amount sufficient to reduce unwanted pigmentation of the skin. Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, the topical application of a composition further comprising sodium sulfite and sodium metabisulfite is also rendered obvious due to the teachings of Kawato.

	Regarding claim 15, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, Puspaningtyas, and Kawato renders obvious a method of reducing dark spots, age spots, and/or unwanted pigmentation of skin, the method comprising topically applying a skin care composition to dark spots, age spots, and/or unwanted pigmentation of skin, the composition comprising an effective amount of niacinamide, phytic acid, Rosmarinus officinalis leaf extract, Chondrus crispus extract, Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, Psidium guajava fruit extract, sodium sulfite, and sodium metabisulfite. Because these references render obvious a method of using this composition, they also render obvious the composition.

	Regarding claim 16, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, Puspaningtyas, and Kawato renders obvious the composition of claim 15. Kawato discloses that sodium sulfite and sodium metabisulfite are reducing agents that lighten mammalian skin (page 2, lines 11-14), and that they may be present in a skin lightening composition in an amount from about 0.1% to about 5% by weight (claim 2). This range is construed to represent an amount that is sufficient to lighten the skin, which is the intended purpose of the Kawato composition (“skin lightening cosmetic composition,” abstract). As such, Kawato inherently discloses an amount sufficient to reduce unwanted pigmentation of the skin.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claims 1 and 14 above, and further in view of The 2013 Cosmetic Ingredient Review Expert Panel "Safety Assessment of Rosmarinus Officinalis (Rosemary)-Derived Ingredients as Used in Cosmetics" (https://www.cir-safety.org/sites/default/files/rosmarinus.pdf; accessed 22 November 2022; published 16 August 2013), hereinafter CIR Rosmarinus officinalis, Seppic "Beauty Care Ingredient Book" (https://www.seppic.com/sites/seppic/files/2018/04/19/2018-seppic_index-beauty-care.pdf; accessed 1 December 2022; published 2018), hereinafter Seppic, Siddiqui (U.S. Patent Publication No. 20080241084, published 2008), hereinafter Siddiqui, and Kyrou et al. (U.S. Patent No. US 6641845 B1, published 2003), hereinafter Kyrou.

	Regarding claim 4, the method of claim 1 is rendered obvious by the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas. Claim 4 requires that the composition comprises 0.1 to 10% by weight of niacinamide, 0.01 to 3% by weight of phytic acid, 0.1 to 5% by weight of Rosmarinus officinalis leaf extract, 0.1 to 5% by weight of Chondrus crispus extract,
0.1 to 5% w/w of a combination of Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit.
	Hakozaki discloses that daily use of a moisturizer containing 5% niacinamide significantly improved hyperpigmentation compared to a vehicle moisturizer without niacinamide (Fig. 4, page 25). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1, it is also prima facie obvious to use the concentration of niacinamide taught by Hakozaki. 
	Kulesza discloses compositions comprising phytic acid that reduce melanin levels in skin (abstract). Kulesza also teaches several formulations wherein the concentration of phytic acid ranges from 0.05% (formulation A) to 15% (formulations F and Z) by weight (Table 2, page 4). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1, it is also prima facie obvious to use the concentration of phytic acid taught by Kulesza.
	Shepherd teaches cosmetic composition for lightening or brightening the skin (abstract) wherein a lightening or brightening agent may be rosemary extract (claim 8) and the agent may be present from 0.05% to 99% by weight (claim 10). CIR Rosmarinus officinalis discloses that among cosmetic compositions comprising Rosmarinus officinalis extract, wherein the exposure type is "Dermal Contact," the weight percentage of Rosmarinus officinalis (rosemary) leaf extract was 0.001-10% (Table 4). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1, it is also prima facie obvious to use the concentration of Rosmarinus officinalis leaf extract taught by Shepherd, in view of the common concentrations established by CIR Rosmarinus officinalis.
	Seppic teaches a commercially available aqueous Chondrus crispus extract, OLIGOGELINE™ PF, wherein the range of use is between 2% and 3% (page 18). The product is reported to have detoxifying and anti-pollution effects (page 18), as well as hydrating effects (page 26). Because Cha discloses the use of Chondrus crispus extract to inhibit tyrosinase in zebrafish, rather than via topical application to human skin, it is prima facie obvious to use the common concentrations of Chondrus crispus extract established by Seppic.
	Siddiqui teaches a topical composition effective in lightening the color of skin and/or inhibiting melanogenesis (abstract) wherein example formulations include 0.050% Saxifraga sarmentosa extract by weight (Examples 2-5 and 10(B)-10(E)), 0.010% Saxifraga sarmentosa extract by weight (Examples 6-7 and 10(F)-10(G)), or 0.500% Saxifraga sarmentosa extract by weight (Example 10(A)). Because Cebrian Puche does not disclose a weight percent range for Saxifraga sarmentosa extract, it is prima facie obvious to use the concentrations of the extract established by Siddiqui.
	Kardono teaches that Carica papaya L. fruit extract may be used as a tyrosinase inhibitor. Papaya extract inhibited tyrosinase activity by 36.80% (Table 2, page 194). Kardono also developed several cosmetic compositions comprising 2% papaya extract (Formulas L2 and L3, Table 4, page 194). Formula L3 was identified as the most promising skin-whitening formulation and "is promising for further study and development" due to its high antioxidant activity and shelf stability (page 194). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1, it is also prima facie obvious to use the concentration of Carica papaya fruit extract taught by Kardono.
	Kyrou teaches a composition comprising a skin whitening blend, wherein hypopigmenting component may be guava extract (abstract). Kyrou teaches that in one example, the natural extract mixture comprises "0.1 wt % to about 10 wt % guava extract" (paragraph [0023]). Because Puspaningtyas discloses the use of Psidium guajava fruit extract to inhibit tyrosinase in vitro, rather than via topical application to human skin, it is prima facie obvious to use the common concentrations of Psidium guajava extract established by Kyrou.
	Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, the topical application of these ingredients at the concentrations specified above is also rendered obvious due to the teachings of CIR Rosmarinus officinalis, Seppic, Siddiqui, and Kyrou.

4.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claims 1 and 14 above in view of Bily et al. (WIPO Publication No. WO2016/162703, published 2016), hereinafter Bily, Rana et al. (U.S. Patent Publication No. US20160287505, published 2016), hereinafter Rana, The 2020 Cosmetic Ingredient Review Expert Panel "Safety Assessment of Carica papaya (Papaya)-Derived Ingredients as Used in Cosmetics" (https://www.cir-safety.org/sites/default/files/Papaya.pdf; accessed 22 November 2022; released 21 February 2020), hereinafter CIR Carica papaya, and Florence et al. (CA2823534A1, published 2012), hereinafter Florence, as evidenced by Integrated Taxonomic Information System “Saxifraga sarmentosa L.f.” (https://www.itis.gov/servlet/SingleRpt/SingleRpt?search_topic=TSN&search_value=24295#null; accessed 30 November 2022) hereinafter ITIS, Knowde “Glycolysat® of Papaya UP” (https://www.knowde.com/stores/solabia-group/products/glycolysat-of-papaya-up; accessed 1 December 2022), hereinafter Knowde, and MatTek “MelanoDerm™” (https://www.mattek.com/products/melanoderm/; accessed 1 December 2022), hereinafter MatTek.

Regarding claim 5, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1. Claim 5 requires that the Rosmarinus officinalis leaf extract is an extract of deep eutectic solvent comprising lactic acid, betaine, and water, the Chondrus crispus extract is an aqueous extract, the Saxifraga sarmentosa is a hydroglycolic extract, the Carica papaya (papaya) fruit is a hydroglycolic extract, and/or the Psidium guajava fruit extract is a hydroglycolic extract.
	Cha discloses that the Chondrus crispus extract is an aqueous extract ("Extract preparation" section of the methods, page 355). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the composition of claim 14, it is prima facie obvious to use the extraction technique taught by Cha.
Bily teaches the use of a betaine, lactic acid, and water mixture to extract rosmarinic acid from rosemary (Example 5, page 37). This mixture was more effective extraction solvent than a water-betaine mixture or a water-lactic acid mixture (page 37, lines 19-22). The betaine-lactic acid-water mixture was also more effective than a hydroglycerin extraction method (page 38, lines 19-22). The eutectic solvent mixture resulted in an extract enriched with polyphenolic antioxidants, and the eutectic extracts exhibited high antioxidant activity than hydroglycerin extracts (page 38, lines 22-24). Because Shepherd does not teach the solvent(s) used in the Rosmarinus officinalis extraction, it is prima facie obvious to use the deep eutectic solvent comprising lactic acid, betaine, and water taught by Bily.
	Rana teaches [t]opical compositions… for improving the appearance of skin or at least one sign of aging in skin” (abstract) wherein the composition may comprise “at least one plant ingredient or plant extract from… Saxifraga,” (claim 2) wherein Saxifraga stolonifera is listed as a potential Saxifraga embodiment (paragraph [0069]). Rana also teaches that the composition “provide skin anti-aging and skin lightening effects” (paragraph [0002]). As evidenced by ITIS, Saxifraga sarmentosa is not a currently accepted taxonomic name, rather Saxifraga stolonifera is its synonym and is the proper name for the plant. As such, the composition of Rana is construed to comprise a Saxifraga sarmentosa extract. Rana further teaches that the extract may be manufactured through “use of a solvent selected from among water… 1,3-butylene glycol, propylene glycol and a combination thereof” (paragraph [0034]). Because Cebrian Puche does not teach the solvent(s) used in the Saxifraga sarmentosa extraction, it is prima facie obvious to use the hydroglycolic extract taught by Rana.
CIR Carica papaya teaches that typical eluents for the preparation of Carica Papaya (Papaya) Fruit Extract include water, butylene glycol, glycerin, and propylene glycol (pages 10-11). The report also notes that "it is unknown if [these manufacturing methods] apply to cosmetic ingredient manufacturing" (page 10). However, as evidenced by Knowde, Glycolysat® of Papaya UP is "a hydroglycolic extract obtained from papaya," the INCI name is reported to be "Carica Papaya (Papaya) Fruit Extract," and the extract is reported to be in the "Cosmetic Ingredients - Vitamins, Extracts and Oils" product family (page 1). As such, a hydroglycolic extract of Carica papaya fruit is construed to be a known cosmetic ingredient. Because Kardono does not teach the solvent(s) used in the Carica papaya extraction, it is prima facie obvious to use the hydroglycolic extract taught by CIR Carica papaya.
	Florence teaches compositions comprising Psidium guajava fruit extract for reducing sebum production in sebaceous glands (abstract). The compositions are useful for unclogging pores and treating acne (paragraph [0002]). Florence teaches that “[p]harmaceutical agents are also contemplated as being useful with the compositions of the present invention,” and the list of pharmaceutical actives agents includes “depigmenting agents” (paragraph [0055]). Florence further teaches that the “efficiency of the compositions of the present invention can be evaluated by using a skin analog, such as, for example, MELANDODERM™” (paragraph [0075]). As evidenced by MatTek, MelanoDerm™ is an “in vitro co-culture skin model [that] incorporates human melanocytes into a well differentiated epidermal tissue” and allows user to “[e]valuate novel skin lightening agents in vitro” (page 1). Florence further teaches that “[t]he skin analog, MELANODERM™, can be treated with a variety of bases containing the compositions and whitening agents of the present invention” (paragraph [0075]). As such, the compositions of Florence are construed to be relevant in the art of skin depigmenting. Florence also teaches that the Psidium guajava fruit extract may be a hydroglycolic extract (claim 1). Because Puspaningtyas does not teach the solvent(s) used in the Psidium guajava extraction, it is prima facie obvious to use the hydroglycolic extract taught by Florence.
	Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, a topical application method wherein the extracts are the deep eutectic/aqueous/hydroglycolic extracts specified above is also rendered obvious due to the teachings of Bily, Rana, CIR Carica papya, and Florence.

Regarding claim 18, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono and Puspaningtyas renders obvious the composition of claim 14. Claim 18 requires that the Rosmarinus officinalis leaf extract is an extract of deep eutectic solvent comprising lactic acid, betaine, and water, the Chondrus crispus extract is an aqueous extract, the Saxifraga sarmentosa extract is a hydroglycolic extract, the Carica papaya (papaya) fruit is a hydroglycolic extract, and the Psidium guajava fruit extract is a hydroglycolic extract.
	Cha discloses that the Chondrus crispus extract is an aqueous extract ("Extract preparation" section of the methods, page 355). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the composition of claim 14, it is prima facie obvious to use the extraction technique taught by Cha.
Bily teaches the use of a betaine, lactic acid, and water mixture to extract rosmarinic acid from rosemary (Example 5, page 37). This mixture was more effective extraction solvent than a water-betaine mixture or a water-lactic acid mixture (page 37, lines 19-22). The betaine-lactic acid-water mixture was also more effective than a hydroglycerin extraction method (page 38, lines 19-22). The eutectic solvent mixture resulted in an extract enriched with polyphenolic antioxidants, and the eutectic extracts exhibited high antioxidant activity than hydroglycerin extracts (page 38, lines 22-24). Because Shepherd does not teach the solvent(s) used in the Rosmarinus officinalis extraction, it is prima facie obvious to use the deep eutectic solvent comprising lactic acid, betaine, and water taught by Bily.
	Rana teaches [t]opical compositions… for improving the appearance of skin or at least one sign of aging in skin” (abstract) wherein the composition may comprise “at least one plant ingredient or plant extract from… Saxifraga,” (claim 2) wherein Saxifraga stolonifera is listed as a potential Saxifraga embodiment (paragraph [0069]). Rana also teaches that the composition “provide skin anti-aging and skin lightening effects” (paragraph [0002]). As evidenced by ITIS, Saxifraga sarmentosa is not a currently accepted taxonomic name, rather Saxifraga stolonifera is its synonym and is the proper name for the plant. As such, the composition of Rana is construed to comprise a Saxifraga sarmentosa extract. Rana further teaches that the extract may be manufactured through “use of a solvent selected from among water… 1,3-butylene glycol, propylene glycol and a combination thereof” (paragraph [0034]). Because Cebrian Puche does not teach the solvent(s) used in the Saxifraga sarmentosa extraction, it is prima facie obvious to use the hydroglycolic extract taught by Rana.
CIR Carica papaya teaches that typical eluents for the preparation of Carica Papaya (Papaya) Fruit Extract include water, butylene glycol, glycerin, and propylene glycol (pages 10-11). The report also notes that "it is unknown if [these manufacturing methods] apply to cosmetic ingredient manufacturing" (page 10). However, as evidenced by Knowde, Glycolysat® of Papaya UP is "a hydroglycolic extract obtained from papaya," the INCI name is reported to be "Carica Papaya (Papaya) Fruit Extract," and the extract is reported to be in the "Cosmetic Ingredients - Vitamins, Extracts and Oils" product family (page 1). As such, a hydroglycolic extract of Carica papaya fruit is construed to be a known cosmetic ingredient. Because Kardono does not teach the solvent(s) used in the Carica papaya extraction, it is prima facie obvious to use the hydroglycolic extract taught by CIR Carica papaya.
	Florence teaches compositions comprising Psidium guajava fruit extract for reducing sebum production in sebaceous glands (abstract). The compositions are useful for unclogging pores and treating acne (paragraph [0002]). Florence teaches that “[p]harmaceutical agents are also contemplated as being useful with the compositions of the present invention,” and the list of pharmaceutical actives agents includes “depigmenting agents” (paragraph [0055]). Florence further teaches that the “efficiency of the compositions of the present invention can be evaluated by using a skin analog, such as, for example, MELANDODERM™” (paragraph [0075]). As evidenced by MatTek, MelanoDerm™ is an “in vitro co-culture skin model [that] incorporates human melanocytes into a well differentiated epidermal tissue” and allows user to “[e]valuate novel skin lightening agents in vitro” (page 1). Florence further teaches that “[t]he skin analog, MELANODERM™, can be treated with a variety of bases containing the compositions and whitening agents of the present invention” (paragraph [0075]). As such, the compositions of Florence are construed to be relevant in the art of skin depigmenting. Florence also teaches that the Psidium guajava fruit extract may be a hydroglycolic extract (claim 1). Because Puspaningtyas does not teach the solvent(s) used in the Psidium guajava extraction, it is prima facie obvious to use the hydroglycolic extract taught by Florence.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claim 1 above, and further in view of Castaneda-Cazares et al. (PMID: 23355788, published 2013), hereinafter Castaneda-Cazares.

	Regarding claim 8, the method of claim 1 is rendered obvious by the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas. Claim 8 requires that topical application of the composition reduces the overall melanin level of dark skin by at least 30%.
	The in vivo hyperpigmentation experiments of Hakozaki were tested on women of Japanese descent (summary). However, absent evidence to the contrary, an increase in the baseline melanin levels of the skin (which would be present in dark skin) would not affect the lightening ability of the composition. The composition of Hakozaki is construed to be applicable to dark skin
	Kulesza teaches skin lightening composition comprising phytic acid wherein several formulations were applied to subjects that were “self described as having either Caucasian or black skin” (Example 3, paragraph [0050]). As such, the composition of Kulesza is construed to be applicable to dark skin
	Shepherd teaches cosmetic compositions for lightening the skin, but does not teach which complexion(s) the composition may be applied to. Absent evidence to the contrary, an increase in the baseline melanin levels of the skin (which would be present in dark skin) would not affect the lightening ability of the composition, and the composition of Shepherd is construed to be applicable to dark skin.
	Cha teaches that a Chondrus crispus extract inhibited tyrosinase activity (Table 1, page 357) of zebrafish (abstract). Cha also discloses that “Tyrosinase inhibitors may be clinically useful for the treatment of some dermatological diseases associated with melanin hyperpigmentation and important in cosmetics for depigmentation” (page 354), which implies that the tyrosinase inhibitors may be useful in a cosmetic application for the depigmentation of skin. Absent evidence to the contrary, an increase in the baseline melanin levels of the skin (which would be present in dark skin) would not affect the lightening ability of the composition, and the Chondrus crispus extract of Cha is construed to be applicable to dark skin.
	Cebrian Puche teaches cosmetic compositions wherein a whitening or depigmenting agent may be Saxifraga sarmentosa extract (claim 27), but does not teach which complexion(s) the composition may be applied to. Cebrian Puche also discloses that “there is a market need consisting of depigmenting agents for lightening natural skin color due to the fact that a lighter skin color is perceived as more desirable for some dark-skinned people in different countries and races” (paragraph [0014]). Absent evidence to the contrary, an increase in the baseline melanin levels of the skin (which would be present in dark skin) would not affect the lightening ability of the composition, and the composition of Cebrian Puche is construed to be applicable to dark skin.
	Kardono teaches that Carica papaya L. fruit extract may be used as a tyrosinase inhibitor (Table 2, page 194) and that a cosmetic formulation comprising 2% papaya extract (Formula L3, Table 4, page 194) was a promising skin-whitening formulation (page 194). Kardono does not disclose which complexion(s) the extract/composition may be applied to. Absent evidence to the contrary, an increase in the baseline melanin levels of the skin (which would be present in dark skin) would not affect the lightening ability of the composition, and the extract/composition of Kardono is construed to be applicable to dark skin.
	Puspaningtyas teaches that Psidium guajava extract is able to inhibit tyrosinase at various concentrations (Fig. 4 and Fig. 5, page 96) and that “Tyrosinase is one of the most important enzymes in melanin biosynthesis. Inhibition of tyrosinase activity will cause a decrease in melanin production” (abstract). Puspaningtyas does not disclose which complexion(s) the extract may be applied to. Absent evidence to the contrary, an increase in the baseline melanin levels of the skin (which would be present in dark skin) would not affect the lightening ability of the composition, and the extract of Puspaningtyas is construed to be applicable to dark skin.
	Because the compounds/extracts taught by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas are construed to be applicable to dark skin, it is prima facie obvious that a composition comprising these compounds/extracts would also be applicable to dark skin.
	As discussed above for claim 7, Kulesza discloses a skin lightening composition comprising phytic acid. Kulesza further teaches that phytic acid may reduce melanin levels by about 20% (Fig. 1, page 2).
	Castaneda-Cazares teaches topical composition comprising 4% niacinamide for the treatment of axillary hyperpigmentation (Background section, page 29). Castaneda-Cazares also teaches that “the amount of epidermal melanin was significantly decreased in the niacinamide-treated axillae” (pages 32-33). Initially, melanin covered 14.1% of the observed area of skin, as measured by Fontana-Masson staining (Table 2, page 34). After 9 weeks of daily application of 4% niacinamide, the amount of melanin decreased to 4.9% of the observed skin area (Table 2, page 34), which means that the amount of melanin decreased by about 65%.
Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 1, Kulesza teaches a composition that reduces the overall melanin level of the skin by about 20%, and Castaneda-Cazares teaches a concentration of niacinamide sufficient to reduce melanin levels by about 65%, it is prima facie obvious that a composition comprising the compounds/extracts required by claim 9 would reduce melanin levels in dark skin by at least 30%. Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, a method wherein topical application reduces the overall melanin level of dark skin by at least 30% is also rendered obvious due to the teachings of Castaneda-Cazares.

6.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claim 1 above, and further in view of Draelos (PMID: 20124857, published 2010), hereinafter Draelos and Sakamoto et al. (ISBN: 978-0-12-802005-0, published 2017), hereinafter Sakamoto, as evidenced by Jarchem Industries, Inc. “Sucranov ™ Sugar Based Surfactants” (https://www.jarchem.com/wp-content/uploads/2017/05/JII-Sucranov-Surfactants-20170427.pdf; accessed 30 November 2022) and SpecialChem “CAPRYLYL/CAPRYL GLUCOSIDE” (https://cosmetics.specialchem.com/inci-ingredients/caprylyl-capryl-glucoside; accessed 28 November 2022), hereinafter SpecialChem.

	Regarding claim 12, the method of claim 1 is rendered obvious by the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas. Claim 12 requires that the composition further comprises glycerin and caprylyl/capryl glucoside. Neither Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, nor Puspaningtyas teaches a composition comprising glycerin and caprylyl/capryl glucoside.
	However, Draelos teaches the state of the art of skin care products, including that “The majority of products are moisturizers with added ingredients to support marketing claims. Whether the product is a facial foundation, an antiaging night cream, a sunscreen, a topical antioxidant, or a skin-lightening serum, the formulation is basically a moisturizer” (abstract). Draelos also teaches that “Glycerin is a commonly used humectant in skin moisturizers” (page 720) and that glycerin offers unique benefits for the skin, including that it is “able to form a reservoir effect on the skin,” which means that “the effect of glycerin appears to persist long after the glycerin is no longer present” (page 720). Draelos also teaches that “Because facial lines of dehydration are the easiest sign of aging to rapidly correct, skin care products based on glycerin [and other humectants] are commonly used to rapidly hydrate the skin and improve appearance” (page 721). The use of glycerin as a moisturizing agent and its benefits in reducing the signs of aging were well-known in the art prior to the filing of the instant application. The addition of glycerin to a composition designed to reduce dark spots, age spots, and/or unwanted pigmentation of skin (all of which are also associated with aging) would have been obvious to a person of ordinary skill in the art prior to the filing date of the instant application. Draelos does not discuss the use of caprylyl/capryl glucoside in skin care products.
	However, Sakamoto teaches that skin lotions and creams are often oil/water emulsifications and surfactants often act in these compositions to aid in emulsification (Table 15.1, page 238). Sakamoto also teaches that surfactants intended to be used as an oil/water emulsifier should have a hydrophilic-lipophilic balance (HLB) of between about 8 and about 18 (Fig. 15.2, page 232). As evidenced by Jarchem Industries, caprylyl/capryl glucoside has an HLB of 13.4 (page 2). Jarchem also notes that caprylyl/capryl glucoside is a mild surfactant that is an effective ingredient solubilizer (page 2). Prior to the filing date of the instant application, it would have been obvious to a person of ordinary skill in the art that caprylyl/capryl glucoside would be an appropriate surfactant to use in skin lotions due to their idea HLB value and ability to solubilize actives and excipients. As evidenced by SpecialChem, caprylyl/capryl glucoside is an emulsifier that can be applied to sensitive skin (page 1). The ability to be applied on sensitive skin is particularly beneficial in the formulation of compositions for skin lightening because hyperpigmented skin is often present on parts of the body with delicate skin, such as the face. Prior to the filing date of the instant application, it would have been obvious to a person of ordinary skill in the art that caprylyl/capryl glucoside would be an appropriate surfactant to use in a topical cosmetic composition intended to reduce dark spots, age spots, and/or unwanted pigmentation of skin.
	Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, a method wherein the composition further comprises glycerin and caprylyl/capryl glucoside is also rendered obvious when combined due to the teachings of Draelos and Sakamoto.

	Regarding claim 19, the composition of claim 14 is rendered obvious by the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas. Claim 19 requires that the composition further comprises glycerin and caprylyl glucoside. Neither Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, nor Puspaningtyas teach a composition comprising glycerin or caprylyl/capryl glucoside.
	As discussed above for claim 12, Draelos teaches the state of the art of skin care products, including that “The majority of products are moisturizers with added ingredients to support marketing claims. Whether the product is a facial foundation, an antiaging night cream, a sunscreen, a topical antioxidant, or a skin-lightening serum, the formulation is basically a moisturizer” (abstract). Draelos also teaches that “Glycerin is a commonly used humectant in skin moisturizers” (page 720) and that glycerin offers unique benefits for the skin, including that it is “able to form a reservoir effect on the skin,” which means that “the effect of glycerin appears to persist long after the glycerin is no longer present” (page 720). Draelos also teaches that “Because facial lines of dehydration are the easiest sign of aging to rapidly correct, skin care products based on glycerin [and other humectants] are commonly used to rapidly hydrate the skin and improve appearance” (page 721). The use of glycerin as a moisturizing agent and its benefits in reducing the signs of aging were well-known in the art prior to the filing of the instant application. The addition of glycerin to a composition designed to reduce dark spots, age spots, and/or unwanted pigmentation of skin (all of which are also associated with aging) would have been obvious to a person of ordinary skill in the art prior to the filing date of the instant application. Draelos does not discuss the use of caprylyl/capryl glucoside in skin care products.
	As discussed above for claim 12, Sakamoto teaches that skin lotions and creams are often oil/water emulsifications and surfactants often act in these compositions to aid in emulsification (Table 15.1, page 238). Sakamoto also teaches that surfactants intended to be used as an oil/water emulsifier should have a hydrophilic-lipophilic balance (HLB) of between about 8 and about 18 (Fig. 15.2, page 232). As evidenced by Jarchem Industries, caprylyl/capryl glucoside has an HLB of 13.4 (page 2). Jarchem also notes that caprylyl/capryl glucoside is a mild surfactant that is an effective ingredient solubilizer (page 2). Prior to the filing date of the instant application, it would have been obvious to a person of ordinary skill in the art that caprylyl/capryl glucoside would be an appropriate surfactant to use in skin lotions due to their idea HLB value and ability to solubilize actives and excipients. As evidenced by SpecialChem, caprylyl/capryl glucoside is an emulsifier that can be applied to sensitive skin (page 1). The ability to be applied on sensitive skin is particularly beneficial in the formulation of compositions for skin lightening because hyperpigmented skin is often present on parts of the body with delicate skin, such as the face. Prior to the filing date of the instant application, it would have been obvious to a person of ordinary skill in the art that caprylyl/capryl glucoside would be an appropriate surfactant to use in a topical cosmetic composition intended to reduce dark spots, age spots, and/or unwanted pigmentation of skin.

7.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claim 1 above, and further in view of Kalahasti et al. (U.S. Patent Publication No. 20200085726, published March 2020), hereinafter Kalahasti.

	Regarding claim 13, the method of claim 1 is rendered obvious by the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas. Claim 13 requires that the composition further comprises an effective amount of Pfaffia paniculata root extract, Ptychopelalum olacoides bark/stem extract, and Trichilia catigua extract to reduce dark spots, age spots, and/or unwanted pigmentation of skin. Neither Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, nor Puspaningtyas teaches a composition comprising Pfaffia paniculata root extract, Ptychopelalum olacoides bark/stem extract, or Trichilia catigua extract.
	However, Kalahasti teaches a method for reducing the appearance of hyperpigmented skin (abstract) wherein the method comprises topically applying to the skin a composition that may comprise Pfaffia paniculata root extract and Ptychopelalum olacoides bark/stem extract, and Trichilia catigua bark extract (claim 1) as a lightening agent.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06 for details. Because this mixture of extracts is known to reduce the appearance of hyperpigmented skin, it is prima facie obvious to add it to a composition designed to reduce dark spots, age spots, and/or unwanted pigmentation of skin.
	Because the topical application method of claim 1 is rendered obvious by Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas, a method of topical use where the composition further comprises Pfaffia paniculata root extract, Ptychopelalum olacoides bark/stem extract, and Trichilia catigua extract is also rendered obvious due to the teachings of Kalahasti.

	Regarding claim 20, as discussed above for claim 13, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, Puspaningtyas, and Kalahasti renders obvious a method of reducing dark spots, age spots, and/or unwanted pigmentation of skin, the method comprising topically applying a skin care composition to dark spots, age spots, and/or unwanted pigmentation of skin, the composition comprising an effective amount of niacinamide, phytic acid, Rosmarinus officinalis leaf extract, Chondrus crispus extract, Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, Psidium guajava fruit extract, Pfaffia paniculata root extract, Ptychopelalum olacoides bark/stem extract, and Trichilia catigua extract. Because these references render obvious a method of using this composition, they also render obvious the composition.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas as applied to claim 14 above, and further in view of The 2013 Cosmetic Ingredient Review Expert Panel "Safety Assessment of Rosmarinus Officinalis (Rosemary)-Derived Ingredients as Used in Cosmetics" (https://www.cir-safety.org/sites/default/files/rosmarinus.pdf; accessed 22 November 2022; published 16 August 2013), hereinafter CIR Rosmarinus officinalis, Seppic "Beauty Care Ingredient Book" (https://www.seppic.com/sites/seppic/files/2018/04/19/2018-seppic_index-beauty-care.pdf; accessed 1 December 2022; published 2018), hereinafter Seppic, Siddiqui (U.S. Patent Publication No. 20080241084, published 2008), hereinafter Siddiqui, Kyrou et al. (U.S. Patent No. US 6641845 B1, published 2003), hereinafter Kyrou, and Katoulis et al. (PMID: 24910270, published 2009), hereinafter Katoulis.

Regarding claim 17, the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono and Puspaningtyas renders obvious the composition of claim 14. Claim 17 requires that the composition comprises 0.1 to 10% by weight of niacinamide, 0.01 to 3% by weight of phytic acid, 0.1 to 5% by weight of Rosmarinus officinalis leaf extract, 0.1 to 5% by weight of Chondrus crispus extract, 0.1 to 5% w/w of a combination of Saxifraga sarmentosa extract, Carica papaya (papaya) fruit extract, and Psidium guajava fruit [extract], and 0.1 to 5% by weight of undecylenoyl phenylalanine.
As discussed above for claim 4, Hakozaki discloses that daily use of a moisturizer containing 5% niacinamide significantly improved hyperpigmentation compared to a vehicle moisturizer without niacinamide (Fig. 4, page 25). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 14, it is also prima facie obvious to use the concentration of niacinamide taught by Hakozaki. 
	As discussed above for claim 4, Kulesza discloses compositions comprising phytic acid that reduce melanin levels in skin (abstract). Kulesza also teaches several formulations wherein the concentration of phytic acid ranges from 0.05% (formulation A) to 15% (formulations F and Z) by weight (Table 2, page 4). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 14, it is also prima facie obvious to use the concentration of phytic acid taught by Kulesza.
	As discussed above for claim 4, Shepherd teaches cosmetic composition for lightening or brightening the skin (abstract) wherein a lightening or brightening agent may be rosemary extract (claim 8) and the agent may be present from 0.05% to 99% by weight (claim 10). CIR Rosmarinus officinalis discloses that among cosmetic compositions comprising Rosmarinus officinalis extract, wherein the exposure type is "Dermal Contact," the weight percentage of Rosmarinus officinalis (rosemary) leaf extract was 0.001-10% (Table 4). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 14, it is also prima facie obvious to use the concentration of Rosmarinus officinalis leaf extract taught by Shepherd, in view of the common concentrations established by CIR Rosmarinus officinalis.
	As discussed above for claim 4, Seppic teaches a commercially available aqueous Chondrus crispus extract, OLIGOGELINE™ PF, wherein the range of use is between 2% and 3% (page 18). The product is reported to have detoxifying and anti-pollution effects (page 18), as well as hydrating effects (page 26). Because Cha discloses the use of Chondrus crispus extract to inhibit tyrosinase in zebrafish, rather than via topical application to human skin, it is prima facie obvious to use the common concentrations of Chondrus crispus extract established by Seppic.
	As discussed above for claim 4, Siddiqui teaches a topical composition effective in lightening the color of skin and/or inhibiting melanogenesis (abstract) wherein example formulations include 0.050% Saxifraga sarmentosa extract by weight (Examples 2-5 and 10(B)-10(E)), 0.010% Saxifraga sarmentosa extract by weight (Examples 6-7 and 10(F)-10(G)), or 0.500% Saxifraga sarmentosa extract by weight (Example 10(A)). Because Cebrian Puche does not disclose a weight percent range for Saxifraga sarmentosa extract, it is prima facie obvious to use the concentrations of the extract established by Siddiqui.
	As discussed above for claim 4, Kardono teaches that Carica papaya L. fruit extract may be used as a tyrosinase inhibitor. Papaya extract inhibited tyrosinase activity by 36.80% (Table 2, page 194). Kardono also developed several cosmetic compositions comprising 2% papaya extract (Formulas L2 and L3, Table 4, page 194). Formula L3 was identified as the most promising skin-whitening formulation and "is promising for further study and development" due to its high antioxidant activity and shelf stability (page 194). Because the combination of Hakozaki, Kulesza, Shepherd, Cha, Cebrian Puche, Kardono, and Puspaningtyas renders obvious the method of claim 14, it is also prima facie obvious to use the concentration of Carica papaya fruit extract taught by Kardono.
	As discussed above for claim 4, Kyrou teaches a composition comprising a skin whitening blend, wherein hypopigmenting component may be guava extract (abstract). Kyrou teaches that in one example, the natural extract mixture comprises "0.1 wt % to about 10 wt % guava extract" (paragraph [0023]). Because Puspaningtyas discloses the use of Psidium guajava fruit extract to inhibit tyrosinase in vitro, rather than via topical application to human skin, it is prima facie obvious to use the common concentrations of Psidium guajava extract established by Kyrou.
	Katoulis teaches the use of a composition comprising 2% undecylenoyl phenylalanine to reduce the appearance of solar lentigines was studied (abstract). Solar lentigines are “macular hyperpigmented lesions” (page 70) and undecylenoyl phenylalanine is thought to reduce their appearance by acting as a alpha-melanocyte stimulating hormone antagonist and inhibiting melanogenesis (pages 69-70). There was a “statistically significantly different of the [undecylenoyl phenylalanine] preparation versus the vehicle” (page 71), with almost all participants who received the active treatment reporting moderate or great improvement. As such, the use of a 2% undecylenoyl phenylalanine composition is known in the art to reduce the appearance of hyperpigmentation. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06 for details. The combination of compounds/extracts required by claim 14 with the 2% undecylenoyl phenylalanine of Katoulis is prima facie obvious because they are all recognized in the art as useful for the same purpose.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine Siller whose telephone number is (571)270-3145. The examiner can normally be reached Monday-Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S./Examiner, Art Unit 4182                                                                                                                                                                                                        
/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611